UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4161



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIE LEE HERRIOTT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-02-30)


Submitted:   September 29, 2003           Decided:   October 17, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant.     Alfred William Walker
Bethea, Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie Lee Herriott pled guilty to possession with intent to

distribute of over 500 grams of cocaine and was sentenced to 225

months imprisonment.     Herriott’s attorney has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967), stating

that, in his view, there are no meritorious grounds for appeal, but

raising the issues as to whether the district court complied with

the requirements of Fed. R. Crim. P. 11 in accepting Herriott’s

guilty plea, and whether the district court improperly sentenced

Herriott as a career offender under U.S. Sentencing Guidelines

Manual § 4B1.1 (2001).        Herriott has filed a pro se supplemental

brief.

     Following a de novo review of the record, we find that the

district court complied with all the mandates of Rule 11 in

accepting Herriott’s guilty plea.         See United States v. Goins, 51

F.3d 400, 402 (4th Cir. 1995) (providing standard); Fed. R. Crim.

P. 11.    We also find that the district court did not commit

reversible error in sentencing Herriott as a career offender under

USSG § 4B1.1.   He was over eighteen years old when he committed the

instant felony offense, which involved a controlled substance, and

he had two qualifying prior felony convictions.          USSG § 4B1.1.

     In   accordance   with    the   requirements   of   Anders,   we   have

reviewed the record for potential error and have found none.             We

further find no merit to the claims raised in Herriott’s pro se


                                      2
supplemental brief. Therefore, we affirm Herriott’s conviction and

sentence.   This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.   If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move this court for leave to withdraw

from representation.    Counsel’s motion must state that a copy

thereof was served on the client.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid in the

decisional process.




                                                           AFFIRMED




                                 3